DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Thomas Cleary on 06/13/2022.

The application has been amended as follows: 
CLAIMS:
17 – 20 (Canceled).

Allowable Subject Matter
Claims 1-3, 5-8, 10, 11, and 13-16, are allowed.

The following is an examiner’s statement of reasons for allowance: According to the Applicant’s remarks and/or amendments mailed on 06/02/2022, the prior art references (Talebi Fard, and Qiao) does not teach the at least indicated portion of the claim of a system, wherein: the system comprises: a first registry device comprising: a first communications interface; a first computer-readable medium configured to hold a first registration datastore; and a first control unit configured to perform first operations; and a second registry device comprising: a second communications interface; a second computer-readable medium configured to hold a forwarding criterion, the forwarding criterion comprising a set of NFTypes; and a second control unit configured to perform second operations; the first operations comprise: receiving, via the first communications interface, a registration message from a first network function (NF), the registration message specifying a first network address associated with the first NF and a first network function type (NFType) associated with the first NF; and adding a registration to the first registration datastore in response to the registration message, the registration associating the first NFType with the first network address; the second operations comprise: receiving, via the second communications interface, a first request for a network address associated with an NF, the first request specifying the first NFType; determining that the first NFType meets the forwarding criterion; and in response, sending, via the second communications interface, a second request for the network address associated with the NF to the first registry device, the second request specifying the first NFType; Serial No.: 17/103,915-2- Atty Docket No.: TM2-0756USC1Lee& Hayes Atty/Agent: Thomas W. Clearythe first operations comprise: receiving, via the first communications interface, the second request; retrieving the first network address from the registration based at least in part on the first NFType in the second request; and sending, via the first communications interface, the first network address to the second registry device; and the second operations comprise: receiving, via the second communications interface, the first network address; sending, via the second communications interface, a reply to the first request, the reply comprising the first network address; receiving, via the second communications interface, a second registration message from a second NF, the registration message specifying a second NFType associated with the second NF; adding the second NFType to the set of NFTypes; and subsequently, determining that the first NFType meets the forwarding criterion at least partly by determining that the first NFType is not included in the set of NFTypes.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645